Citation Nr: 1209986	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total disability evaluation for the Veteran's prostate cancer and prostatectomy residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a June 1, 2006, prostatectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1967. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied a temporary total disability evaluation for the Veteran's prostate cancer and prostatectomy residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a June 1, 2006, surgical procedure.

The Board remanded the case in June 2010 and November 2010 to obtain the Veteran's private surgical records from 2006.


FINDINGS OF FACT

1.  The  Veteran served in the Republic of Vietnam during the Vietnam era.  

2.  The Veteran was hospitalized in a private facility from June 7, 2006 to June 10, 2006 for a radical retropubic prostatectomy.  

3.  In an April 2007 rating decision, service connection for prostate cancer, status post radical prostatectomy was granted, effective from January 5, 2007, which was the date of the Veteran's claim.  

4.  The Veteran's original claim of service connection was not received until more than 6 months following the completion of any antimeoplastic treatment or other therapy following surgery.

5.  The evidence of record does not establish that the Veteran's surgery resulted in complications that would warrant additional convalescence such that continued convalescence based on the June 2006 surgery would be warranted on or after January 5, 2007.



CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability evaluation for the Veteran's prostate cancer and prostatectomy residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a June 1, 2006, prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.150, 3.155, 3.400, 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, service connection for prostate cancer was granted by way of an April 2007 rating decision, with an initial 10 percent rating assigned effective from January 5, 2007.  In May 2007, the Veteran requested consideration of the assignment of a temporary total rating following surgery in June 2006, based on the need for convalescence following surgery, pursuant to 38 C.F.R. § 4.30.  

In June 2007, the RO issued a duty-to-assist letter to the Veteran that provided the Veteran with notice of how to substantiate a claim for a temporary total rating based on hospitalization or the need for convalescence following surgery, pursuant to 38 C.F.R. § 4.30.  The notice explained what evidence VA would obtain on behalf of the Veteran and what evidence the Veteran should provide.  In response, the Veteran indicated in June 2007 that he had no other evidence to submit at that time.  

The January 2006 letter did not provide evidence of how disability ratings and effective dates are assigned, pursuant to Dingess.  However, this notice was provided by way of a December 2007 letter from the RO.  Thus, the RO corrected the previous defect, and then issued a statement of the case, readjudicating the issue in April 2008.  The foregoing was in compliance with the holding in Dingess.  

In sum, VA has obtained service treatment records, and assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  It is noted that the Veteran was examined by VA in March 2007 in connection with his claim for service connection for prostate cancer.  Another medical examination is not necessary to make a determination with regard to this appeal because the issue turns on a legal question, not a factual determination.  Here, the issue turns on whether the Veteran is entitled to a particular benefit prior to the effective date of service connection.  No findings from any examination will provide probative evidence to support a grant in this appeal.  The private outpatient treatment records obtained on remand provide all the necessary evidence to allow the Board to render an informed determination.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  Lastly, there has been substantial compliance with the directives in the Board's remands of June 2010 and November 2010.  The Veteran was informed by way of a June 2010 letter from the Appeals Management Center that authorizations should be submitted so VA could obtain evidence associated with the June 2006 surgery, including post-operative care, and the Veteran provided such authorization in September 2010.    

II.  38 C.F.R. § 4.30 - Temporary Total Evaluations

Temporary total disability ratings for convalescence are governed by 38 C.F.R. § 4.30.  That regulation states that temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 

(1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

Critically, to warrant benefits pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service-connected.

In this case, the Veteran was hospitalized and had prostate surgery on June 1, 2006.  The private hospital records from June 2006 to July 2006 show that the Veteran did not have severe postoperative complications.  On discharge, he was advised to refrain from heavy lifting and strenuous exercise for four to six weeks.  

The Veteran filed an original claim of service connection for prostate cancer that was received at the RO on January 5, 2007.  In an April 2007 rating decision, service connection for the Veteran's prostate cancer was established, effective from January 5, 2007, the date on which his claim was received at the RO.  

Because service connection for prostate cancer was not established prior to January 5, 2007, and the Veteran's surgery was in June 2006, his need for 38 C.F.R. § 4.30 benefits was prior to the effective date of service connection.  As the prostate cancer was not yet service connected at the time of surgery and subsequent convalescence, basic entitlement to the benefit under 38 C.F.R. § 4.30 is not established.  

The only way to establish basic entitlement to 38 C.F.R. § 4.30 benefits, is to first establish service connection for the underlying disability.  Service connection must be in effect at the time the 38 C.F.R. § 4.30 temporary total rating criteria are met.  Otherwise, basic entitlement to this benefit does not exist.  That is exactly the case here.  The RO granted service connection for prostate cancer, effective January 5, 2007, the date of the Veteran's claim.  The Veteran did not file a notice of disagreement with the effective date of service connection nor has he asserted that there was clear and unmistakable error in the rating decision with respect to the assigned effective date.  

The Board is mindful, however, that the original period of convalescence can be extended up to 6 months, if necessary, and even longer if it is shown by the record that the Veteran suffered severe post-surgical complications.  Here, though, the Veteran has not provided any evidence to suggest that his period of convalescence following surgery required an extension to the point that convalescence would still be necessary at the time service connection first became effective on January 7, 2007.  The hospital discharge instructions advised the Veteran to refrain from heavy lifting and strenuous exercise for four to six weeks.  During the March 2007 VA examination, the Veteran reported that he missed two weeks of work following his surgery and none since then.  The Veteran, however, reported in the notice of disagreement that he was actually out of work for a period of six weeks.  Even presuming that the Veteran's report that he was out of work for six weeks as a result of the surgery is found to be competent, credible and probative, it still does not show that the Veteran was in need of convalescence on or after January 7, 2007. 

Finally, under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for prostate cancer, a 100 percent rating is assigned following cessation of surgery, chemotherapy, or other therapeutic procedure and shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability.  In this case, the Veteran's initial disability rating assigned for the service-connected prostate cancer was 10 percent.  However, the evidence fails to demonstrate that the Veteran's claim of service connection was received less than 6 months following the completion of any antimeoplastic treatment or other therapy following surgery.  As such, a total rating based on the schedular criteria pertaining to rating the residuals of prostate cancer is also not for application in this case as of the effective date of service connection.  

For the foregoing reasons, the criteria for establishing basic entitlement to a temporary total disability evaluation for the Veteran's prostate cancer and prostatectomy residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a June 1, 2006, prostatectomy are not met in this case. 


ORDER

The claim for entitlement to a temporary total disability evaluation for the Veteran's prostate cancer and prostatectomy residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a June 1, 2006, prostatectomy is denied as a matter of law.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


